DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  The claim is missing a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0308589 A1 to Krager et al. (Krager) in view of United States Patent Application Publication NO. 20060151043 A1 to Nanney et al. (Nanney).

With regard to claim 1, Krager discloses an attack hose (Krager, title, abstract “flexible conduit”) for firefighting applications (as set forth in the title), the hose comprising: 
a woven outer jacket (34b, fig. 2, paragraph 0018) made from continuous strands of para- and meta-aramid fibers (paragraph 0019); and 
an expandable polymeric liner (30, fig. 2, paragraph 0015) comprising nitrile rubber (not disclosed) extruded through an inner woven jacket (34a, fig. 2, paragraph 0017, describing an embodiment having the inner woven jacket partially embedded within the core layer 30) made of nylon and/or polyester fibers (paragraph 0019).
The liner is described as being a first flexible material and Polyethylene and nylon are listed as possible liner materials but Krager fails to disclose the use of nitrile rubber as the material of the liner.  
Nanney discloses a fire resistant hose construction (Nanney, title, abstract), an analogous field of endeavor to Krager.
Nanney discloses the use of a core tube of synthetic rubber (Nanney, paragraph 0023).  Nanney establishes the suitability of rubber for the inner core material of a fire resistant hose.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Krager with an inner liner made of synthetic rubber that is melt processible as taught by Nanney in paragraph 0023 in order to provide an inner liner that allows the inner woven jacket to be partially embedded.


With regard to claim 2, Krager in view of Nanney discloses the hose of claim 1 as set forth above, and Nanney further discloses wherein the expandable polymeric liner consists essentially of nitrile rubber (Nanney, paragraph 0023).

With regard to claim 3, Krager in view of Nanney discloses the hose of claim 1 as set forth above, but fails to disclose wherein the continuous strands form a yarn (Krager does not specify a specific type of continuous strand).
	Nanney discloses the use of Yarn to create a reinforcement layer on a liner (Nanney, paragraphs 0006 and 0032).  Nanney demonstrates the suitability of yarn as a continuous strand to be applied as a reinforcing element to a liner.  It would have been obvious to try a known continuous strand configuration as a yarn to create the reinforcing layer of Krager.

With regard to claims 4 and 5, Krager in view of Nanney discloses the hose of claim 1 as set forth above, but does not disclose wherein the para-aramid fibers consist essentially of poly-paraphenylene terephthalamide and wherein the meta-aramid fibers consist essentially of poly-m-phenylene isophthalamide.  Although Krager and Nanney broadly disclose the use of aramids for reinforcing material, the specific selection of poly-paraphenylene terephthalamide and poly-m- phenylene isophthalamide is an obvious design choice dictated by the hose requirements.  It would have been obvious to try the claimed materials as being selected from a finite number of options encompassed under the broad disclosure of “aramid” material noted by Krager and Nanney.


	The hose of Krager in view of Nanney discloses the use of inner and outer jackets of woven fibers.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Krager in view of Nanney with an outer jacket having a warp yarn with 165-196 ends and filler yarn with about 192 ends and filler yarn with 48 picks, since the discovery of the workable ranges of yarn configurations involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2015/0308589 A1 to Krager et al. (Krager) in view of United States Patent Application Publication NO. 20060151043 A1 to Nanney et al. (Nanney) in further view of United States Patent No. 1343368 to Kinsley (Kinsley)

With regard to claims 6 and 7, Krager in view of Nanney discloses the hose of claim 1 as set forth above, but arguably fails further discloses wherein the nitrile rubber is extruded (even though this limitation is a product by process limitation, the process of embedding the inner woven jacket results in the same structure) through the weave of the inner woven jacket (Krager, paragraph 0017 “at least partially embedded”), but not disclose wherein the expandable polymeric liner has an inner and outer facing of the inner woven jacket both of which completely encase the inner woven jacket and wherein the inner and outer facings consist essentially of identical polymeric material.
	Kinsley discloses a reinforced rubber hose (Kinsley, abstract, title), an analogous field of endeavor to Krager and Nanney.
(Kinsley, lines 62-69).
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide the hose of Krager in view of Nanney with a rubber liner that completely encapsulates a first woven jacket reinforcement as taught by Kinsley in order to provide a hose that is both strong and flexible (Kinsley, lines 18-23).

Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest a hose having a heat-reflective film including a metallic or semi- metallic material interposed between the woven outer jacket and the expandable inner polymeric liner, together in combination with the other claim elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not referenced above disclose hoses having some but not all the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor s can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753